EXHIBIT 10.15

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of December 7,
2002 by and between ENTRAVISION COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Company”), and JEANETTE TULLY (the “Consultant”).

 

1.    Term of Agreement; Consulting Services.    The term of this Agreement
shall be for thirty (30) months commencing January 1, 2003. During the term of
this Agreement, the Consultant shall be available either by phone or in person
for up to fifteen (15) hours per month to provide consulting services to the
Company. The Consultant will be reimbursed for any reasonable out-of-pocket
expenses incurred by the Consultant at the request of the Company, including,
without limitation, travel expenses.

 

2.    Employment Status.    The Consultant’s status as an employee of the
Company shall terminate effective December 31, 2002. In connection with the
termination of her employment, the Consultant shall receive the following:

 

a.    a bonus payment of $180,000 payable by wire transfer by the Company on or
before January 15, 2003, subject to customary and required withholdings, if any,

 

b.    if the Consultant elects to continue her health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) the Company shall
pay the Consultant’s monthly premium under COBRA until the earliest of (i)
eighteen (18) months from the date of this Agreement or (ii) the date when the
Consultant is eligible to receive substantially equivalent health insurance
coverage in connection with new employment,

 

c.    all outstanding stock options held by the Consultant (75,000 options at
$11.05 per share and 100,000 options at $16.38 per share) shall (i) be fully
vested as of the date of this Agreement and (ii) be exercisable for thirty-six
(36) months following the date of this Agreement, and the remaining one-third
(1/3) of the restricted shares granted to the Consultant in May 2000 shall fully
vest, and

 

d.    reimbursement of all reasonable legal costs, up to $5,000, incurred by the
Consultant in connection with the termination of her employment.

 

3.    Non-Solicitation.    The Company recognizes and agrees that the Consultant
may perform services for other persons; provided, however, that during the term
of this Agreement the Consultant shall not hire, solicit or recruit any of the
Company’s or any Company affiliate’s or subsidiary’s employees or consultants.

 

4.    Compensation.    During the term of this Agreement the Company shall pay
the Consultant by wire transfer a fee at a monthly rate of $18,000 (the Company
shall issue to the Consultant an IRS Form 1099 for such payments) as
compensation for consulting services performed under this Agreement, payable in
advance for each six (6) month period of this Agreement (i.e. $108,000 on each
of January 1, 2003, July 1, 2003, January 1, 2004, July 1, 2004 and January 1,
2005). The entire amount of compensation under this Section 4 will accelerate



--------------------------------------------------------------------------------

 

and become automatically upon the closing of a sale of substantially all of the
assets or stock of the Company.

 

5.    No Employee Benefits.    The Consultant shall not be eligible to
participate in any of the Company’s employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs.

 

6.    Independent Contractor.    In performing services for the Company pursuant
to this Agreement, the Consultant shall act in the capacity of an independent
contractor with respect to the Company and not as an employee of the Company.

 

7.    Compliance with Legal Requirements.    The Company shall not provide
workers’ compensation, disability insurance, Social Security or unemployment
compensation coverage nor any other statutory benefit to the Consultant. The
Consultant shall comply at her expense with all applicable provisions of
workers’ compensation laws, unemployment compensation laws, federal Social
Security law, the Fair Labor Standards Act, OSHA regulations, federal, state and
local income tax laws, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by employers or independent contractors.

 

8.    Confidentiality.    The Consultant and the Company agree to keep
confidential the terms of this Agreement. Specifically, the Consultant and the
Company shall not discuss the terms of this Agreement with any current or former
Company employee. The Consultant may, however, discuss the terms of this
Agreement with her tax advisor, medical professional, attorney, immediate family
or upon a valid court order, at which time the individual receiving information
about the terms of this Agreement shall be informed about the existence of this
confidentiality provision. To the extent the Consultant is compelled to provide
testimony or other evidence pursuant to a valid legal order, the Consultant must
provide prompt written and verbal notice of such order to the Company. The
Consultant shall not use or disclose any of the Company’s proprietary or
confidential information, including, without limitation, patents, trade secrets,
trade lists or other trade secret information. The Consultant shall promptly
return to the Company all company proprietary or confidential information,
documents, materials, apparatus, equipment other physical property that the
Consultant has in her possession.

 

9.    Release.    The Consultant hereby fully and forever releases and
discharges the Company, its officers, directors, agents, employees,
stockholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from events occurring at any time prior to the date of this
Agreement, resulting from, in connection with or arising out of the Consultant’s
prior employment relationship with the Company, including, but not limited to,
claims pursuant to any federal, state or local law relating to employment or
claims for salary, bonuses, commissions, stock, stock options, vacation pay,
fringe benefits or severance pay. This release is a GENERAL RELEASE. The Company
and the Consultant acknowledge and agree that this Section 9 shall not in any
way limit or affect the rights, obligations and covenants set forth in this
Agreement. In addition, concurrently with the execution of this Agreement, the
Consultant and the Company are entering into a separate

 

2



--------------------------------------------------------------------------------

 

General Release of Claims attached hereto and incorporated herein by this
reference, and the Consultant acknowledges and agrees that the execution by her
of such General Release of Claims is in consideration of the amounts paid to her
in this Agreement. The Consultant and the Company are a party to an
Indemnification Agreement dated as of August 2, 2000, and the terms of such
agreement shall remain in effect to the extent set forth in Section 10 thereof.

 

The Company hereby fully and forever releases and discharges the Consultant of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to the date of
this Agreement, resulting from, in connection with or arising from events
occurring out of the Consultant’s prior employment relationship with the
Company, including, but not limited to, claims pursuant to any federal, state or
local law relating to employment or claims for salary, bonuses, commissions,
stock, stock options, vacation pay, fringe benefits or severance pay; provided,
however, that the foregoing release shall not apply to acts of the Consultant of
bad faith, gross negligence, willful misconduct or fraud. As of the date of this
Agreement, the Company is not aware of any acts of the Consultant that would be
deemed to fall within the proviso of the preceding sentence.

 

10.    Acknowledgement.    The parties acknowledges that they may discover facts
or law different from, or in addition to, the facts or law that they know or
believe to be true with respect to the claims released in this Agreement and
agree, nonetheless, that this Agreement and the releases contained herein shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them. All rights under Section 1542 of the
Civil Code of the State of California (the “Civil Code”), and under any and all
similar laws of any governmental entity, are hereby expressly waived. The
parties are aware that said Section 1542 of the Civil Code provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” The
parties agree that they have read all of this Agreement, including the above
Civil Code section, and that they fully understand both this Agreement and the
Civil Code section.

 

11.    Press Release; Recommendation.    Following the execution of this
Agreement the Company and the Consultant will issue a mutually approved press
release relating to the termination of Consultant’s employment with the Company.
At the Consultant’s request, the Company shall provide her with a positive
letter of recommendation regarding her employment with the Company.

 

12.    Nondisparagement.    The Consultant and the Company agree not to
disparage, defame or make negative or critical public statements regarding the
personal or business reputation, technology, products, practices or conduct of
each other or, in the case of the Company, any of the Company’s officers or
directors. In addition, except as required by law, the Consultant shall not make
any public statements regarding the Company without the prior written approval
of the Company’s Chief Executive Officer.

 

13.    Assignment and Successors.    Neither party shall assign any right or
delegate any obligation hereunder without the other party’s written consent, and
any purported assignment or

 

3



--------------------------------------------------------------------------------

 

delegation by a party hereto without the other party’s written consent shall be
void. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and the Consultant, his or her heirs, executors,
administrators and legal representatives.

 

14.    Notice.    All notices under this Agreement shall be in writing and shall
be deemed given (a) when personally delivered to the other party or (b) three
(3) days after being sent by prepaid certified or registered U.S. mail to the
other party.

 

15.    Arbitration.    Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of JAMS, and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The prevailing party shall be entitled to receive from the
nonprevailing party all costs, damages and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party in connection with that action
or proceeding, whether or not the controversy is reduced to judgment or award.
The prevailing party shall be that party who may be fairly said by the
arbitrator(s) to have prevailed on the major disputed issues.

 

16.    Miscellaneous.    The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement shall be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision shall be limited or eliminated to the minimum extent necessary so
that this Agreement may otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party shall be entitled to recover costs and
attorneys’ fees. Headings herein are for convenience of reference only and shall
in no way affect interpretation of the Agreement.

 

17.    Counterparts; Facsimile.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. To the maximum extent
permitted by law this Agreement may be signed and transmitted by facsimile with
the same validity as if it were an ink-signed document.

 

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

“Company”

     

ENTRAVISION COMMUNICATIONS CORPORATION

           

/s/    WALTER F. ULLOA        

--------------------------------------------------------------------------------

           

Walter F. Ulloa

Chairman and Chief Executive Officer

 

“Consultant”

     

JEANETTE TULLY

           

/s/    JEANETTE TULLY         

--------------------------------------------------------------------------------

           

Jeanette Tully,

an individual

 

[Signature Page to Consulting Agreement]



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

 

By signing this General Release of Claims (the “Agreement”), I, Jeanette Tully,
acknowledge that Entravision Communications Corporation (the “Company”) and I
have reached the following agreement:

 

1.    My employment with the Company will terminate effective as of December 31,
2002. In exchange for my entering into this Agreement, the Company will pay to
me the consideration set forth in that certain Consulting Agreement of even date
herewith by and between the Company and me to which this Agreement is attached
(the “Consulting Agreement”).

 

2.    I agree that the pay and benefits I will receive under the Consulting
Agreement are in full satisfaction of any claims, liabilities, demands or causes
of action of any sort that I may have against the Company or its past, present
and future parent corporations, subsidiaries, divisions, subdivisions,
affiliates and related companies or their successors and assigns, and all past,
present and future directors, officers, fiduciaries or employees of all such
entities (all parties referred to in the foregoing are hereinafter referred to
as the “Releasees”). I release the Releasees from any claim, known or unknown,
arising in any way from any actions or omissions by the Releasees up to the date
of the signing of this Agreement, including, without limitation, any claim for
wrongful discharge, breach of contract, or any claims arising under Title VII of
the Civil Rights Act of 1964, the California Fair Employment and Housing Act,
the Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act, the Americans with Disabilities Act of 1990 and the Family and
Medical Leave Act of 1993. I agree and promise that I will not file any lawsuit
or administrative charge asserting any such claims.

 

3.    The general release of all claims contained in the preceding paragraphs
include a waiver of rights and claims that I may have arising under the Age
Discrimination in Employment Act of 1967 (Title 29, United States Code, Sections
621, et seq.). I understand that by signing this release, I waive all rights or
claims under that Act.

 

a.    I understand that I have up to 21 days from receipt of this Agreement in
which to sign and return this Agreement; and

 

b.    I have 7 days following the date I sign this Agreement in which I can
revoke and cancel this Agreement. I understand that no severance pay will be
made until after this seven-day period has expired.

 

4.    I hereby expressly waive the provisions of California Civil Code Section
1542, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

5.    I will receive all accrued vacation pay to which I am entitled under
Company Policy and California law.



--------------------------------------------------------------------------------

 

6.    The provisions of this Agreement set forth the entire agreement between me
and the Company concerning the subject matter of this Agreement. Any other
promises, written or oral, are replaced by provision of this Agreement, and are
no longer effective unless they are contained in this document.

 

7.    The prevailing party in any dispute under this Release shall be entitled
to recover from the other party reasonable attorneys’ fees and related expenses.
Any ambiguities in this Agreement will not be construed against the Company.

 

I have read this Release carefully, fully understand it and agree to its terms.
I agree that this Agreement shall be construed and enforced in accordance with
the laws of the State of California.

 

Dated:    December 7, 2002

 

/s/    JEANETTE TULLY        

--------------------------------------------------------------------------------

   

Jeanette Tully

       

ENTRAVISION COMMUNICATIONS CORPORATION

Dated:    December 7, 2002

 

By:

 

/s/    WALTER F. ULLOA        

--------------------------------------------------------------------------------

           

Walter F. Ulloa

Chairman and Chief Executive Officer

 

2